The unlawful sale of beer in a dry area is the offense; the punishment, confinement in the county jail for a term of ninety days.
That appellant sold four cans of beer to an inspector of the Texas Liquor Control Board, in Walker County, a dry area within the meaning of the Texas Liquor Control Act, as charged in the information, is not disputed. The facts are, therefore, sufficient to sustain the conviction.
Appellant complains of the overruling of his motion to quash the jury panel drawn for the term of court at which he was tried and convicted. The record before us does not reflect that any member of such jury panel served upon the jury which tried and convicted appellant, nor that such jury was selected from or out of the panel to which appellant objected. In the absence of any such showing, the question, therefore, is not deemed before us. McDonald v. State, 260 S.W. 850, 97 Tex.Crim. R..
By bill of exception, complaint is made of the action of the trial court in permitting the State, after having rested its case, and after the appellant had declined to introduce any evidence, to reopen the case and to introduce further and additional testimony. The action of the trial court was in keeping with the statute (Art. 643, C. C. P.) and established precedents cited under said Article in Vernon's Annotated Code of Criminal Procedure.
The complaint and information were valid upon their face and were subject to no objection.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 228 
                    ON MOTION FOR REHEARING.